COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Simmie James Colson III v. The State of Texas

Appellate case number:   01-14-01020-CR

Trial court case number: 991804

Trial court:             185th District Court of Harris County

       Appellant’s Motion to Remand This Case to the Trial Court to Conduct an Evidentiary
Hearing to Create a Record to Raise the Issue of Ineffective Assistance of Counsel on Direct
Appeal is DENIED.
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually


Date: July 9, 2015